—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 26, 1995, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient both to establish the defendant’s guilt beyond a reasonable doubt and disprove the defense of justification beyond a reasonable doubt. The defendant’s contention that the People failed to prove that he struck the complainant with a pipe is without merit. At trial, the defendant himself testified, on both direct and cross-examination, that he had hit the complainant with a pipe: "I looked around and I seen this pipe. I just hit him with it and then he stumbled out into the road”. Furthermore, based upon the evidence, the jury could have rationally concluded that the defendant did not reasonably believe that anyone was about to use deadly physical force against him and, consequently, that there was no justifiable basis for his resort to deadly physical force (see, People v Goetz, 68 NY2d 96, 106-107; People v Ramsay, 199 AD2d 428, 429; People v Baa, 189 AD2d 771, 772).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.